DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, claim 1 from which claim 11 depends has been rejected under nonstatutory double patenting over claim 1 of patent 11385390 as shown below. However the claims of the patent fail to teach “comprising a plurality of wavelength selective phase difference layers, each of which being the wavelength selective phase difference layer, wherein the number of the wavelength selective phase difference layers is less than the number of the optically-anisotropic layers by one”.
Escuti et al. (US Pub. 20120188467) teaches (in figures 10A and 10B) an optical element (1000b) comprising: a plurality of optically-anisotropic layers (1001, 1002, and 1003) that are formed using a composition including a liquid crystal compound and have a liquid crystal alignment pattern in which a direction of an optical axis derived from the liquid crystal compound changes while continuously rotating in at least one in-plane direction (see figures and paragraph 8); and a phase difference layer (half wave plates 1010 and 1015 see paragraph 113) that is disposed between at least one pair of two optically-anisotropic layers adjacent to each other among the plurality of optically-anisotropic layers and converts circularly polarized light into circularly polarized light having an opposite turning direction (see figure 10A and paragraph 114), wherein, in a case where, in the liquid crystal alignment pattern of the optically-anisotropic layer, a length (Λ) over which the direction of the optical axis derived from the liquid crystal compound rotates by 180° in the in-plane direction in which the direction of the optical axis derived from the liquid crystal compound changes while continuously rotating is set as a single period (Λ), a length of the single period in at least one optically-anisotropic layer (Λ1) is different from that of another optically-anisotropic layer (Λ2) (see figure 10B and paragraph 115). 
However, Escuti et al. (US Pub. 20120188467) fails to teach that the phase difference layer is a wavelength selective phase difference layer. 
As such the prior art taken alone or in combination fails to teach or fairly suggest an optical element in which “a plurality of wavelength selective phase difference layers, each of which being the wavelength selective phase difference layer, wherein the number of the wavelength selective phase difference layers is less than the number of the optically-anisotropic layers by one” in combination with the other required elements of claim 1 from which claim 11 depends. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 4-17 of U.S. Patent No. 11385390 (which has claims identical to the claims of its application 17062952 over which the previous provisional nonstatutory double patenting rejection was made). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application anticipate the claims of the instant application.
Regarding claim 1, claim 1 of the patent teaches an optical element comprising: a plurality of optically-anisotropic layers, each of the optically-anisotropic layers being formed using a composition including a liquid crystal compound and having a liquid crystal alignment pattern in which a direction of an optical axis derived from the liquid crystal compound changes while continuously rotating in at least one in-plane direction; and a wavelength selective phase difference layer that is disposed between at least one pair of two optically-anisotropic layers adjacent to each other among the plurality of optically- anisotropic layers and converts circularly polarized light in a specific wavelength range into circularly polarized light having an opposite turning direction, wherein, in a case where, in the liquid crystal alignment pattern of each of the plurality of optically-anisotropic layers, a length over which the direction of the optical axis derived from the liquid crystal compound rotates by 1800 in the in-plane direction in which the direction of the optical axis derived from the liquid crystal compound changes while continuously rotating is set as a single period, a length of the single period in at least one optically-anisotropic layer is different from that of another optically-anisotropic layer (lines 1-23 of claim 1 in the patent).
Regarding claim 2, claim 4 of the patent teaches plural pairs of two optically-anisotropic layers, each pair of which being the one pair of two adjacent optically-anisotropic layers, and a plurality of wavelength selective phase difference layers, each of which being the wavelength selective phase difference layer and disposed between the one pair of two adjacent optically-anisotropic layers, wherein a specific wavelength range in which circularly polarized light is converted by the wavelength selective phase difference layer gradually decreases among the wavelength selective phase difference layers in an arrangement direction of the optically-anisotropic layer (lines 1-8 of claim 4 in the patent). 
Regarding claim 3, claim 5 of the patent teaches that the length of the single period in the liquid crystal alignment patterns of the optically-anisotropic layers varies depending on all the optically-anisotropic layers (lines 1-5 of claim 5 in the patent).
Regarding claim 4, claim 6 of the patent teaches a plurality of wavelength selective phase difference layers, each of which being the wavelength selective phase difference layer, wherein each of the optically-anisotropic layers and the wavelength selective phase difference layers are alternately disposed (lines 1-4 of claim 6 in the patent). 
Regarding claim 5, claim 7 of the patent teaches that in the optically-anisotropic layer positioned at one end in an arrangement direction of the optically-anisotropic layers, the length of the single period in the liquid crystal alignment pattern is the shortest (lines 1-6 of claim 7 in the patent). 
Regarding claim 6, claim 8 of the patent teaches that at least one of the optically-anisotropic layers has in-plane regions having different lengths of the single periods in the liquid crystal alignment pattern (lines 1-5 of claim 8 in the patent). 
Regarding claim 7, claim 9 of the patent teaches that the length of the single period in the liquid crystal alignment pattern gradually decreases in the in-plane direction in which the direction of the optical axis derived from the liquid crystal compound changes while continuously rotating in the liquid crystal alignment pattern (lines 1-7 of claim 9 in the patent). 
Regarding claim 8, claim 10 of the patent teaches that the liquid crystal alignment pattern of the optically-anisotropic layer is a concentric circular pattern having a concentric circular shape where the in-plane direction in which the direction of the optical axis derived from the liquid crystal compound changes while continuously rotating moves from an inside toward an outside (lines 1-8 of claim 10 in the patent). 
Regarding claim 9, claim 11 of the patent teaches comprising: three or more optically-anisotropic layers; and two or more wavelength selective phase difference layers (lines 1-3 of claim 11 in the patent). 
Regarding claim 10, claim 12 of the patent teaches that one wavelength selective phase difference layer converts circularly polarized light of red light into circularly polarized light having an opposite turning direction, and another wavelength selective phase difference layer converts circularly polarized light of green light into circularly polarized light having an opposite turning direction (lines 1-9 of claim 12 in the patent). 
Regarding claim 12, claim 13 of the patent teaches that the wavelength selective phase difference layer is consisting of a plurality of phase difference layers, and an in-plane slow axis direction of at least one phase difference layer is different from that of another phase difference layer (lines 1-6 of claim 13 in the patent). 
Regarding claim 13, claim 14 of the patent teaches wherein at least one phase difference layer in the wavelength selective phase difference layer is a λ/4 plate (lines 1-3 of claim 14 in the patent). 
Regarding claim 14, claim 15 of the patent teaches that the λ/4 plate in the wavelength selective phase difference layer has reverse wavelength dispersibility, and at least one other phase difference layer has forward wavelength dispersibility (lines 1-6 of claim 15 in the patent). 
Regarding claim 15, claim 16 of the patent teaches a light guide element comprising: the optical element according to claim 1; and a light guide plate (lines 1-3 of claim 16 in the patent). 
Regarding claim 16, claim 17 of the patent teaches that two optical elements spaced from each other are provided in the light guide (lines 1-3 of claim 17 in the patent). 
Response to Arguments
Applicant’s arguments, see page 6 of applicant’s response, filed 09/23/2022, with respect to the rejection of claims 1-16 under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 112 of claims 1-16 have been withdrawn. 
Applicant's arguments, see page 7 of applicant’s response, filed 09/23/2022, with respect to the rejection of claims 1-10 and 12-16 under nonstatutory double patenting have been fully considered but they are not persuasive. while the previous nonstatutory double patenting rejection was a provisional rejection the copending application was patented prior to applicant’s response and as such the rejection is no longer provisional. Applicant’s argument is therefore unpersuasive and the rejection is maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871